Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 1 of 20




                    EXHIBIT B
Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 2 of 20




                 EXHIBIT B-1
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 3 of 20
                                                                                                                            1/21/2020 2:14 PM
                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                      Envelope No.401u31a8
                                    2020-03695 / Courrt: 133                                                                      By: C Ougrah
                                                                                                                     Filed: 1/21 /2020 2:14 PM
                                              CAUSE NO.
                                                                      §

  ROGER JAMES THOMAS AND                                              §                   IN THE DISTRICT COURT OF
  TAULEECE R. THOMAS                                                  §
                                                 Plaintfffs           §
  V.                                                                  §
                                                                      §                      HARRIS COUNTY, TEXAS
                                                                      §

  ASSURANT, INC. AND AMERICAN                                         §
  SECURITY INSURANCE COMPANY,                                         §                          JUDICIAL DISTRICT
                                             Defendants

          PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES, ROGER JAMES THOMAS AND TAULEECE R. THOMAS,

hereafter called Plaintiffs, and in this their Original Petition complaining of

ASSURANT, INC. AND AMERICAN SECURITY INSURANCE COMPANY, would show

the following:

                                                                 1.
                                                         DISCOVERY

          Discovery in this case shall be governed by Rule 190.3, Texas Rules of Civil

Procedure (Level 2).

                                                        II.
                                               JURISDICTION & VENUE

          This Court has jurisdiction and venue over this case and the parties because all

the acts and omissions giving rise to Plaintiff's claim occurred in Harris County, Texas,

and the amount in controversy is within the jurisdictional limits of the Court.

                                                             III.
                                                           PARTIES


N:\Clients\Thomas, Tauleece 5408-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                   1
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 4 of 20



          Plaintiffs, ROGER JAMES THOMAS AND TAULEECE R. THOMAS, are residents

of Harris County, Texas and resides at 27410 Caperidge Dr., Huffman, Texas 77336.

The last three digits of Roger James Thomas' social security number are 467 and the

last three digits of his driver's license are 729. The last three digits of Tauleece R.

Thomas' social security number are 082 and the last three digits of her driver's license

are 866.

          Defendant, ASSURANT, INC., is a corporation authorized to do and doing

business in Harris County, Texas which may be served with process by serving its

registered agent for service, to wit, Corporation Service Company at 211 East

7th Street, Suite 620, Austin, Texas 78701-3218.

          Defendant, AMERICAN SECURITY INSURANCE COMPANY, is a corporation

authorized to do and doing business in Harris County, Texas which may be served

with process by serving its registered agent for service, to wit, Corporation

Service Company at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                                                IV.
                                             CONDITIONS PRECEDENT

          Plaintiffs contend, pursuant to Rule 54 of the Texas Rules of Civil Procedure,

that all conditions precedent to the filing and prosecution of this claim have been

satisfied.

                                                                 V.
                                           FACTS & CAUSE OF ACTION

          In 2011, Plaintiffs purchased and/or acquired homeowners and residential

flood insurance from Defendants and Defendants approved and issued said coverage

N:\Clients\Thomas, Tauleece 540B-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                  2
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 5 of 20




to Plaintiffs under Policy No. FLR094639904, issued by Defendant, Assurant

Insurance Company and Policy No. FLR2102946399, issued by Defendant, American

Security Insurance Company, covering Plaintiffs' home at 27410 Caperidge Dr.,

Huffman, Harris County, Texas.

          On or about August 27, 2017, during Hurricane Harvey, Plaintiffs' home was

flooded and inundated with in excess of ten feet of water. The damage to Plaintiffs'

home, attributable to the hurricane and flood, resulted in covered damage that

exceeded the $237,500.00 coverage limit available in the policy or policies issued by

Defendants.

          Following the hurricane, Plaintiffs, on or about August 29, 2017, filed their

claim as required by the policy.

          The insurance coverage provided by Defendants afforded Plaintiffs the right to

expect and imposed on Defendants the obligation to:

          • Insure Plaintiffs against all direct physical loss or damage to Plaintiffs'
            covered property by and from the hurricane and flood;

          • Pay for all reasonable flood damage expenses incurred by Plaintiffs for the
            removal of all debris on or in the covered property, and elsewhere provided
            such debris is owned by Plaintiffs and reimburse Plaintiffs for the cost
            and/or reasonable value of their labor in removing and discarding or
            disposing of such debris;

          • Reimburse Plaintiffs up to $1,000.00 for the cost incurred by Plaintiffs in an
            attempt to protect their insured property from the covered event;

          • Pay or reimburse Plaintiffs reasonable cost for temporary housing/living
            expense including renting or paying for temporary housing comparable to
            the damaged insured property; and



N:\Clients\Thomas, Tauleece 5408-01\Petiaon\Plaintiffs' Original Petition 1-14-20.docx
                                                                  3
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 6 of 20



          • Pay Plaintiffs the replacement cost of their property if the property is
            damaged to the extent that it is not economically feasible to repair to its pre-
            damage condition.

          The Texas Insurance Code, Texas Common Law, and the Texas Deceptive Trade

Practices Act accorded Plaintiffs the right to expect and imposed on Defendants' the

duty to:

          • Exercise reasonable diligence to honestly and ethically investigate and
            appraise Plaintiffs' damage in good faith; and

          • Comply with any and all applicable state and federal statutes, regulations,
            policies, and procedures which provide guidelines for the prompt and fair
            investigation, evaluation, and payment of such insurance claims.

                                                                VI.

          Plaintiffs contend that Defendants, acting through their employees, apparent

ostensible and authorized agents, principals, and vice principals have been

responsible for conduct that violates the above listed duties and obligations and

deprived Plaintiffs of rights accorded by the policy and applicable law.

                                            (A)       BREACH OF CONTRACT

          Plaintiffs specifically contend that both Defendants are responsible for conduct

that breached each above mentioned provisions of the policy. As a direct and

proximate result of said breach, Plaintiffs suffered the damage described below.

         (B)       VIOLATIONS OF SECTION 17.46(b) OF THE TEXAS BUSINESS AND
                   COMMERECE CODE COMMONLY CALLED THE DECEPTIVE TRADE
                                       PRACTICE ACT

          Plaintiffs further contend that Defendants are liable to Plaintiffs for the

following knowing and intentional violations of Deceptive Trade Practices Act:


N:\Clients\Thomas, Tauleece 5408-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                   4
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 7 of 20




          1. Making a false, misleading, or deceptive act or practice that was relied on
             by Plaintiffs to their detriment;

          2. Using and employing acts or practices which violate Chapter 541 and 542
             of the Texas Insurance Code;

          3. Representing that the insurance coverage sold or provided to Plaintiffs
             and/or for Plaintiffs' benefit, had a sponsorship, approval, characteristics,
             ingredients, uses, or benefits that it did not have or provide, or that an agent,
             representative, or other person purportedly acting on behalf of Defendants
             or for the benefit of Plaintiffs, had a sponsorship, approval, status,
             affiliation, expertise, training, skill, knowledge, certification, or
             qualifications that such person or persons did not have;

          4. Representing that the policy Defendants provided to Plaintiffs and/or for
             Plaintiffs' benefit, was of a particular standard, type, or grade which
             contained coverage, rights, and benefits, which it did not provide or contain;

          S. Making false or misleading statements of fact regarding the policy provided
             by Defendants to Plaintiffs and Defendants' policy, practice, duty, and,
             responsibility regarding the investigation and handling of each claim;

          6. Advertising or representing goods, services, policies, and policy coverage
             with the intent not to sell or provide what was advertised or represented;

          7. Representing that the policy or policies conferred or involved rights,
             remedies, or obligations that they did not provide or that are prohibited by
             law; and

          8. Failing to disclose information about the policy or policies that was known
             by Defendants at the time the policy was sought or provided where such
             failure to disclose was intended to induce Plaintiffs to enter into an
             agreement or transaction that Plaintiffs would not have entered if the
             information had been disclosed.

          Plaintiffs contend that the above alleged DTPA violations were direct

proximate, proximate, and producing causes of Plaintiffs' damage.

                              (C)       TEXAS INSURANCE CODE VIOLATIONS

          Plaintiffs further contend that the conduct of both Defendants, acting through

their employees, apparent ostensible and authorized agents, principals, and vice
N:\Clients\Thomas, Taiileece 5408-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                    5
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 8 of 20



principals committed the following violations of Chapter 541 and 542 of the Texas

Insurance Code:

          1. Misrepresenting a material fact or policy provision relating to a coverage
             issue;

          2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable
             settlement of:

                    a. a claim with respect to which the Defendants' liability has become
                       reasonably clear, or

                    b. a claim under one portion of the policy with respect to which the
                       Defendants' liability has become reasonably clear to influence
                       Plaintiffs to settle another claim under another portion of the
                       coverage unless payment under one portion of the policy would
                       constitute evidence of liability under the other;

          3. Failing to provide Plaintiffs with a reasonable and/or truthful explanation
             of the basis in the policy, in relation to the facts or applicable law, for the
             Defendants' denial of Plaintiffs' claim in whole or part, or Defendants' denial
             of an offer of compromise or settlement;

          4. Failing within a reasonable time to:

                    a. affirm or deny coverage of a claim to Plaintiffs', or

                    b. submit a reservation of rights letter to Plaintiffs

          S. Attempting to enforce a full and final release of a claim when only a partial
             payment has been made, unless the payment, if any, results from an agreed
             compromise settlement of a disputed claim;

          6. Failing or refusing to pay a claim without conducting a reasonable
             investigation with respect to the claim.

        (D)       VIOLATIONS OF SECTION 452 OF THE TEXAS INSURANCE CODE

          1. Failing or refusing to, within 15 days of receiving notice of Plaintiffs' claim,
             to commence an investigation of Plaintiffs' claim;

          2. Failing to request from Plaintiffs and when offered by Plaintiffs, failing to
             accept from Plaintiffs all items, photographs, statements, and forms that the
N:\Clients\Thomas, Tauleece 540B-01\Petibon\Plaintiffs' Original Petition 1-14-20.docx
                                                                  6
   Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 9 of 20




               Defendants reasonably believed, at the time, will be required from Plaintiffs
               to investigate and evaluate Plaintiffs' claim;

          3. Failing to notify Plaintiffs' in writing of the acceptance or rejection of
             Plaintiffs' claim not later than the 15th business day after the date the
             Defendants received all items, statements, and forms required to secure
             final proof of loss;

          4. Failing and refusing to pay Plaintiffs' claim within 60 days of receiving all
             items, statements, and forms reasonably requested and required under
             Section 542.005; and

          S. Failing to pay Plaintiffs' claim, in full, as provided by Section 542.060 of the
             Texas Insurance Code.

          As a result of the above listed violations, Defendants should be ordered to pay

the statutory 18% interest penalty.

(E)       NEGLIGENCE. NEGLIGENCE PER SE, AND BREACH OF DEFENDAIIITS' DUTY
                       OF GOOD FAITH AND FAIR DEALING

          Plaintiffs also contend that in the handling of Plaintiffs' claim, Defendants,

acting through their employees, ostensible, apparent, and authorized agents,

principals, and vice principals committed the following acts amounting to negligence,

gross negligence, negligence per se, and violations of Defendants' common law and

statutory duty of good faith and fair dealing:

          1. Failing to investigate, evaluate, approve, and pay Plaintiffs' claim in a
             manner consistent with what a reasonably prudent insurance carrier would
             have done in the same or similar circumstances;

          2. Investigating and evaluating Plaintiffs' claim with the intent and purpose of
             unfairly denying Plaintiffs' claim in whole or part; and

          3. Failing or refusing to comply with applicable federal and state guidelines
             and regulations including, but not limited to, the Federal Emergency
             Management Agency National Flood Insurance Program's building
             valuation loss assessment procedure.

N:\Clients\Thornas, Tatdeece 5408-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                    7
  Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 10 of 20



                                                            VII.
                                                          DAMAGES

          As a direct, proximate, and/or producing result of Defendants' above

mentioned conduct, Plaintiffs' have suffered the following damage:

          1. Unrepaired and/or unrepairable damage to Plaintiffs' home and other
             covered property equal to or in excess of the Defendants' aggregate policy
             limits;

          2. Foreseeable, incidental, and consequential damages as a result of
             Defendants' above mentioned conduct;

          3. Reasonable and necessary attorney fees pursuant to Chapter 38 of the Civil
             Practice and Remedies Code, Section 541 and 542 of the Texas Insurance
             Code, and Section 17.50 DTPA; and

          4. Mental anguish, past and future.

                                               VIII.
                                 KNOWING AND INTENTIONAL CONDUCT

          As a result of Defendants knowing and intentional conduct, Plaintiffs contend

that they are entitled to additional DTPA damages in an amount up to three times

Plaintiffs' actual damages.

                                                      IX.
                                            REQUEST FOR DISCLOSURE

          Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant

disclose, within (50) days of service of this request, the information or material

described in Texas Rules of Civil Procedure 194.2(a-1).

                                                              X.
                                                            PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be

cited to appear and answer; and following trial on the merits, that judgment be
N:\Clients\Thomas, Tauleece 540B-01\Petition\Plaintiff's' Original Petition 1-14-20.docx
                                                                   8
  Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 11 of 20



rendered in favor of Plaintiffs and against Defendants jointly and severally for the

following:

     a) All actual damages supported by the evidence;

     b) Exemplary damage or in the alternative, additional DTPA damages;

     c) Pre-judgment interest and post-judgment interest;

     d) Reasonable and necessary attorney fees; and

     e) The taxable cost of this action.

                                                                         RESPECTFULLY SUBMITTED,

                                                                         S. A. RANDLE & ASSOCIATES, P.C.


                                                                                fs/ Sarnie A. Randle, jr.
                                                                                SARNIE A. RANDLE, JR.       ~
                                                                         State Bar No. 16525500
                                                                         Chase Bank Building
                                                                         5177 Richmond Avenue, Suite 635
                                                                         Houston, Texas 77056
                                                                         SAR@RandleLaw.com
                                                                         (713) 626-8600
                                                                         (713) 626-8601 [fax]
                                                                        ATTORNEY FOR PLAINTIFFS,
                                                                        ROGER THOMAS AND TAULEECE R.
                                                                        THOMAS




N:\Clients\Thomas, Tatileece 5408-01\Petition\Plaintiffs' Original Petition 1-14-20.docx
                                                                   9
Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 12 of 20




                  EXHIBIT B-2
     Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 13 of 20                           2/24/2020 11:34 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 41083461
                                                                                      By: SHANNON NORTH-GONZALEZ
                                                                                               Filed: 2/24/2020 11:34 AM

                                     CAUSE NO. 2020-03695

ROGER JAMES THOMAS and                          §
TAULEECE R. THOMAS,                             §         IN THE DISTRICT COURT OF
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §
                                                §         HARRIS COUNTY, TEXAS
ASSURANT, INC. and AMERICAN                     §
SECURITY INSURANCE                              §
COMPANY,                                        §
                                                §         133rd JUDICIAL DISTRICT
       Defendants.                              §

                           DEFENDANT’S ORIGINAL ANSWER

       Defendant American Security Insurance Company files this Original Answer and

Requests for Disclosure against Plaintiffs Roger James Thomas and Tauleece R. Thomas as

follows:

                                    I.     GENERAL DENIAL

       1.      Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiffs and demands strict proof thereof by a

preponderance of the evidence.

                              II.        AFFIRMATIVE DEFENSES

       2.      Plaintiffs’ claims are barred, in whole or in part, because paragraph C of the

“Exclusions” section of the policy excludes losses caused by earth movement, even if the earth

movement is caused by flood.

       3.      Plaintiffs’ claims are barred, in whole or in part, because paragraph D.4.b of the

“Exclusions” section of the policy excludes losses caused by water, moisture, mildew, or mold

damage that results primarily from any condition that is within Plaintiffs’ control, including, but

not limited to: (1) design, structural, or mechanical defects; (2) failure, stoppage, or breakage of

                                                -1-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 14 of 20



water or sewer lines, drains, pumps, fixtures, or equipment; or (3) failure to inspect and maintain

the property after a flood recedes.

         4.    Plaintiffs’ claims are barred, in whole or in part, because paragraph D.5 of the

“Exclusions” section of the policy excludes losses caused by water or waterborne material that

(a) backs up through sewers or drains; (b) discharges or overflows from a sump, sump pump, or

related equipment; or (c) seeps or leaks on or through the described location.

         5.    Plaintiffs’ claims are barred, in whole or in part, because paragraph D.3 of the

“Exclusions” section of the policy excludes losses caused by rain, snow, sleet, hail, or water

spray.

         6.    Plaintiffs’ claims are barred, in whole or in part, because paragraph D.8 of the

“Exclusions” section of the policy excludes losses caused by theft, fire, explosion, wind, or

windstorm.

         7.    Plaintiffs’ claims are barred, in whole or in part, because paragraph D.9 of the

“Exclusions” section of the policy excludes losses caused by any of the following: (a) wear and

tear, marring, deterioration; (b) smog, rust or other corrosion, we or dry rot; and (c) discharge,

dispersal, seepage, migration, release or escape of pollutants.

         8.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing

to assert the claims presented in the Original Petition.

         9.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

         10.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim or cause of action for punitive damages.



                                                 -2-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 15 of 20



       11.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

       12.     Plaintiffs’ claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

       13.     Plaintiffs’ claims are barred, in whole or in part, by the filed rate doctrine.

       14.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

       15.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       16.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

mitigate damages.

       17.     Plaintiffs’ claims are barred, in whole or in part, because any damages suffered by

Plaintiffs were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

       18.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim upon which relief can be granted. Plaintiffs have failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.

       19.     Plaintiffs’ claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       20.     Plaintiffs’ claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiffs was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiffs’ entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,



                                                 -3-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 16 of 20



Defendant had a reasonable basis for denying Plaintiffs’ claim.

       21.     Defendant avers that any award of punitive damages to Plaintiffs in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.

       22.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       23.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.

Plaintiffs are not entitled to an award of punitive damages absent strict compliance with Chapter

41 of the Texas Civil Practice and Remedies Code.

       24.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       25.     Any award of punitive damages in this case would violate the procedural and/or



                                                -4-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 17 of 20



substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth

Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       26.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.

       27.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiff

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       28.     Defendant avers that any award of punitive damages to Plaintiffs in this case will

violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.

       29.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;


                                                 -5-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 18 of 20



               c.      The Plaintiff’s burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof
                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       30.     Plaintiffs have sustained no injury from the alleged conduct of Defendant.

       31.     Plaintiffs’ claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

       32.     Plaintiffs’ claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiffs may have failed to act in good faith.

       33.     There has been no reasonable showing by evidence in the record or proffered by

Plaintiffs which would provide a reasonable basis for recovery of punitive damages as required

by Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not

be allowed to proceed and should be dismissed and in all respects subject to the limitations set

forth in Chapter 41 of the Texas Civil Practice & Remedies Code.

       34.     Plaintiffs are not entitled to the recovery of attorney’s fees and have failed to

provide the statutory notices required to show entitlement to the same.

       35.     Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an unreasonably excessive demand upon Defendant.

       36.     Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

                                                   -6-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 19 of 20



Plaintiffs made an excessive demand upon Defendant in bad faith.

       37.     Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right they may have to seek appraisal of

the claims at issue.

       38.     Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

       39.     Pursuant to Rule 194, Plaintiffs are requested to disclose, within 30 days of

service of this request, the information or material described in Rule 194.2(a)–(i).

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Bradley J. Aiken
                                                  Bradley J. Aiken
                                                  State Bar No. 24059361
                                                  Brian A. Srubar
                                                  State Bar No. 24098460
                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              brad.aiken@mhllp.com
                                              brian.srubar@mhllp.com
                                              ATTORNEYS FOR DEFENDANTS




                                                -7-
    Case 4:20-cv-00706 Document 1-3 Filed on 02/27/20 in TXSD Page 20 of 20



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on
February 24, 2020, on the following counsel of record by eServe:

Sarnie A. Randle, Jr.
S.A. RANDLE & ASSOCIATES, P.C.
Chase Bank Building
5177 Richmond Avenue, Suite 635
Houston, Texas 77056
Telephone: (713) 626-8600
Facsimile: (713) 626-8601
SAR@RandleLaw.com

Attorney for Plaintiffs

                                       /s/ Brian A. Srubar
                                        Brian A. Srubar




                                          -8-
